Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 1 of 11




                 EXHIBIT V
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 2 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 3 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 4 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 5 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 6 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 7 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 8 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 9 of 11
Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 10 of 11
          Case 1:19-cr-10080-NMG Document 972-22 Filed 03/25/20 Page 11 of 11
                                         UNCLASSIFIED

 FD-1023                      FEDERAL BUREAU OF INVESTIGATION
                                   CHS REPORTING DOCUMENT


                                         SIGNATURE

             Submitted By
    First Level Approved By




FD-1023                                    Page 10 of 10    FEDERAL BUREAU OF INVESTIGATION

                                         UNCLASSIFIED
                                                                  SINGER-REPORTS-000016
